 

U.S. DISTRICT COURT
Case 2:20-cr-00014-Z-BR Document 281 Filed 10/15/20 Pag¢ PaO ERE OF TEXAS

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS OCT 15
AMARILLO DIVISION
CLE . :
UNITED STATES OF AMERICA - By U.S. DISTRICT cOURRN
Plaintiff,
v. 2:20-CR-14-Z-BR-(11)

BOUNPHENG PHOMMYVONG

COn CO? 6? 60? COD ( CO? (OD CO?

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 30, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Bounpheng Phommyvong filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Bounpheng Phommyvong was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Bounpheng Phommyvong; and ADJUDGES Defendant Bounpheng
Phommyvong guilty of Count Eighteen in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October /9_, 2020.

 

MADVIHEW J. KACSMARYK

TED STATES DISTRICT JUDGE

 
